Citation Nr: 0827226	
Decision Date: 08/13/08    Archive Date: 08/18/08

DOCKET NO.  04-42 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
basal cell and squamous cell carcinomas of the face.

2.  Entitlement to service connection for basal cell and 
squamous cell carcinomas of the face.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
seizure disorder.

4.  Entitlement to service connection for a seizure disorder.

5.  Entitlement to service connection for hepatitis C.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to August 
1969. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.

In March 2005, the veteran testified at a formal RO hearing.  
A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The October 1995 rating decision, which denied the claim 
of entitlement to service connection for basal cell and 
squamous cell carcinomas of the face, is final.

2.  The evidence received since the October 1995 rating 
decision concerning the claim of entitlement to service 
connection for basal cell and squamous cell carcinomas of the 
face is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The veteran's basal cell and squamous cell carcinomas of 
the face are not a result of Agent Orange exposure or any 
other incident of service.

4.  The April 1970 rating decision, which denied the claim of 
entitlement to service connection for residuals of a head 
injury incurred in a 1968 motor vehicle accident, is final.

5.  The evidence received since the April 1970 rating 
decision is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The probative evidence of record indicates that the 
veteran's seizure disorder is not due to his May 1968 motor 
vehicle accident or any other incident of service.

7.  The veteran's hepatitis C is not shown by competent 
medical evidence to be related to his period of active 
service.


CONCLUSIONS OF LAW

1.  The evidence received since the final October 1995 rating 
decision, which denied the claim of entitlement to service 
connection for basal cell and squamous cell carcinomas of the 
face, is new and material, and thus the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2001).

2.  The criteria for the establishment of service connection 
for basal cell and squamous cell carcinomas of the face are 
not met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.309 (2007). 

3.  The evidence received since the final April 1970 rating 
decision, which denied the claim of entitlement to service 
connection for residuals of a head injury, is new and 
material, and thus the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

4.  A seizure order was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007). 

5.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA and its 
implementing regulations are applicable to this appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service and 
disability; (4) degree of disability; and (5) effective date 
of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).  The Court further held that notice under 
the VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Id. at 486. 
 
On March 31, 2006, the Court held that, with regard to claims 
to reopen, VA must inform the claimant of the evidence and 
information necessary to reopen the claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  The Court 
explained that in notifying the claimant of what evidence 
would be considered new and material; VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial. Id. 
 
In this case, the RO provided the veteran VCAA notice on the 
claims being decided by a letter dated December 2001, before 
initially deciding those claims in a rating decision dated 
August 2002.  The timing of such notice reflects compliance 
with the requirements of the law as found by the Court in 
Pelegrini II. 
 
The content of such notices also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the aforementioned notice letter, the RO acknowledged 
the claims being decided, notified the veteran of the 
evidence needed to substantiate those claims, identified the 
type of evidence that would best do so, informed him of the 
VCAA and VA's duty to assist, and indicated that it was 
developing his claims pursuant to that duty.  The RO also 
identified the evidence it had received in support of all of 
the claims being decided and the evidence it was responsible 
for securing.  The RO noted that it would make reasonable 
efforts to assist the veteran in obtaining all outstanding 
evidence provided he identified the source(s) thereof.  The 
RO also noted that, ultimately, it was the veteran's 
responsibility to ensure VA's receipt of all pertinent 
evidence.  The RO advised the veteran to sign the enclosed 
form authorizing the release of his treatment records if he 
wished VA to obtain such records on his behalf. The RO also 
advised the veteran to identify or send directly to VA all 
requested evidence to support his claims. 
 
The content of this notice letter does not reflect compliance 
with the requirements of the law as found by the Court in 
Dingess/Hartman.  Therein, the RO did not provide the veteran 
information on disability ratings or effective dates to be 
assigned service-connected disabilities or effective dates to 
be assigned increased evaluations.  However, the veteran is 
not prejudiced as a result thereof.  Bernard, 4 Vet. App. at 
394.  With regard to the remaining claims, service connection 
may not be granted. Therefore, any question relating to the 
appropriate disability evaluation or effective date to be 
assigned a grant of service connection or an increased 
evaluation is moot. 

Given the favorable disposition of the action on the issue of 
whether new and material evidence has been submitted to 
reopen the claims of service connection for a seizure 
disorder and basal cell and squamous cell carcinomas of the 
face, the Board need not assess VA's compliance with the VCAA 
in the context of this jurisdictional issue.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  The veteran does not now claim 
that there is any outstanding evidence for VA to secure in 
support of this appeal. 
 
The RO also conducted medical inquiry in an effort to 
substantiate the veteran's claims by affording him VA 
examinations, during which examiners addressed the 
disabilities at issue in this appeal.  
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding that 
an error, whether procedural or substantive, is prejudicial 
when the error affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect to the extent that it affects the 
essential fairness of the adjudication).
 
Analysis

Basal Cell and Squamous Cell Carcinomas of the Face Claim

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The definition of new and material evidence was amended and 
codified at 38 C.F.R. § 3.156(a).  The revised version of 38 
C.F.R. § 3.156 applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  66 Fed. 
Reg. 45,620, 45,629.  In this case, the veteran filed a claim 
to reopen service connection for basal cell and squamous cell 
carcinomas of the face prior to August 2001.  Thus, Board 
will apply the prior version of 38 C.F.R. § 3.156. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001). 
 
If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The RO originally denied service connection for basal cell 
and squamous cell carcinomas of the face in an October 1995 
rating decision.  The veteran was notified of the decision 
the same month.  He did not appeal.  Thus, the October 1995 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.302 (2006).  Therefore, new and material evidence 
is needed to reopen the claim. See 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

The veteran contends that his basal cell and squamous cell 
carcinomas of the face are due to his exposure to Agent 
Orange, which he claims to have been exposed to in Vietnam.

The evidence of record at the time of the October 1995 
decision included service medical records and VA medical 
records.  In this regard, service medical records indicate 
there were no complaints concerning basal cell and squamous 
cell carcinomas of the face noted in the service medical 
records, and his discharge examination contained no findings 
concerning any skin condition.  A VA treatment record dated 
August 1994 indicates that the veteran was diagnosed with 
basal cell carcinoma of the left lateral nose and squamous 
cell carcinoma of the anterior floor of the mouth.  The 
veteran had surgery on the affected area, which was described 
as uneventful.

The pertinent evidence added to the record since the October 
1995 rating decision consists of VA examinations and the 
veteran's testimony at his RO hearing.  The veteran testified 
at his RO hearing that he was treated for basal cell and 
squamous cell carcinomas during 1990 or 1991 at the East 
Orange VAMC (VA Medical Center).  He additionally indicated 
that examiners at that time told him that his carcinomas were 
due to Agent Orange. 

After review, the Board finds that, presuming the credibility 
of the veteran's statements, the standard for new and 
material evidence has been met.  Therefore, the Board finds 
that new and material evidence has been received and the 
claim for service connection for basal cell and squamous cell 
carcinomas of the face is reopened.

The next consideration is whether the matter can be 
considered on the merits after reopening.  Review of the 
record reveals that the RO considered the matter on the 
merits.  As such, the Board may as well without prejudice to 
the veteran.  See Bernard, supra.

The veteran claimed during his March 2005 hearing that he had 
basal cell and squamous cell carcinomas of the face due to 
his exposure to Agent Orange.  He further contended that he 
served on aircraft carriers off the coast of Vietnam and had 
to eject from a plane, stepping foot into Vietnam in the 
process.  As mentioned previously, the veteran contended that 
he was told at the East Orange VAMC by medical professionals 
there that the veteran's Agent Orange contamination, as well 
as smoking and drinking, had led to his skin cancers. 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307.  Particular diseases are deemed associated 
with herbicide exposure, under VA law, and shall be service-
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) are met, and they become manifest to a 
degree of 10 percent or more, even though there is no record 
of such disease during service.  38 C.F.R. §§ 
3.307(a)(6)(ii), 3.309.  Under the authority granted by 
Congress in the Agent Orange Act of 1991 and the Veterans 
Education and Benefits Expansion Act of 2001, the Secretary 
has determined that a presumption of service connection is 
not warranted for several diseases, including skin cancers.  
See Fed. Reg., 72 FR 32395, 32397-32398 (June 12, 2007).  
Accordingly, skin cancers, both basal cell and squamous cell 
carcinomas, have not been added to the list of diseases 
associated with herbicide exposure.  See 38 C.F.R. § 3.309.  
Based on the law, the veteran cannot benefit from the 
presumption, regardless of whether he was exposed to 
herbicides inservice.  Id. 
 
Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving herbicide exposure.  McCartt v. West, 12 Vet. App. 
164, 167 (1999). 

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent [to include Agent Orange], 
unless there is affirmative evidence of non-exposure.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307.  Service in Vietnam 
includes service in the waters offshore or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding VA's 
interpretation that service in Vietnam requires that a 
claimant have set 'foot-on-land' in Vietnam).

Finally, where a veteran served for 90 days in active 
service, and malignant tumors develop to a degree of 10 
percent or more within one year from the date of separation 
from service, such disease may be service connected even 
though there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309. 

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board initially notes that the veteran's service medical 
records have no indication of basal or squamous cell 
carcinomas or any skin condition.
 
As mentioned previously, a VA hospital discharge summary 
dated August 1994 indicates that the veteran was diagnosed 
with basal cell carcinoma of the left lateral nose and 
squamous cell carcinoma of the anterior floor of the mouth.  
The veteran was operated on to remove the lesions and the 
procedure was noted as uneventful.  He was discharged to his 
home.  

The veteran was afforded a VA dermatology examination during 
December 2001.  The examiner indicated that the veteran gave 
a history of multiple basal cell carcinomas on the face and 
one squamous cell carcinoma of the face and the tongue, all 
treated surgically many years prior to the examination.  The 
examiner indicated that there was residual, asymptomatic 
scarring from the procedure.  There was no indication of 
current facial carcinomas indicated. 

The Board notes that although the veteran has a Vietnam 
Service Medal indicated on his DD214, the actual 
administrative remarks shown in his personnel file indicates 
that he was authorized to wear the Vietnam Service Medal with 
a Bronze Star for Vietnam area operations.  There is no 
objective evidence that the veteran actually set foot in 
Vietnam.  Additionally, the Board notes that, as discussed 
previously, skin cancer such as basal or squamous cell 
carcinomas are not conditions for which an Agent Orange 
presumption exists, so the veteran's claim would not be 
eligible for such presumption, even if Vietnam service and 
therefore Agent Orange exposure was conceded.

Concerning the presumption for malignant tumors which develop 
within one year of service, the veteran admits and objective 
evidence indicates that the veteran was first diagnosed with 
facial carcinomas more than twenty years after service.

The remaining medical evidence does not indicate a causal 
relationship between the veteran's skin cancer and his active 
service.  In light of the Secretary's finding that a causal 
relationship does not exist and the absence of competent 
evidence to the contrary, the Board finds that the 
preponderance of the evidence is against a relationship 
between the veteran's basal cell and squamous cell carcinomas 
of the face and any alleged in-service herbicide exposure or 
any other incident of service.
 
The veteran has argued that his skin cancer is the result of 
herbicide exposure and that he has been informed of such by 
VA medical professionals.  The Board acknowledges that the 
veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain symptoms. See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He is not, 
however, competent to diagnose any medical disorder or render 
an opinion as to the cause or etiology of any current 
disorder because he does not have the requisite medical 
knowledge or training.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board cannot, therefore, accept his 
statements as adequate evidence with no probative medical 
evidence of a relationship between the veteran's basal cell 
and squamous cell carcinomas of the face and his active 
service. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Seizure Disorder

During his RO hearing testimony in March 2005, the veteran 
indicated that he began having seizures in-service, one or 
two months after an auto accident during 1968.  The veteran 
indicated that he received a severe concussion and loss of 
teeth during the accident.  The veteran further contended 
that he continued to have seizures after the accident to the 
present time.  The veteran additionally reported that he did 
not seek medical attention for his in-service seizures due to 
the fact that he wanted to make a career out of the military 
and he thought admitting to a seizure disorder would reflect 
badly on his physical ability to perform his duties.

As regards to the veteran's current claim for service 
connection, the Board notes that, in Boggs v. Peake, the 
United States Court of Appeals for the Federal Circuit held 
that the 'factual basis' of a claim for service connection is 
the veteran's disease or injury, rather than the symptoms of 
that disease or injury.  In the case at hand, at the time of 
the prior April 1970 rating decision, the RO denied 
entitlement to service connection residuals of a head injury 
resulting from a May 1968 motor vehicle accident.  The Board 
notes that the veteran's current claim is a seizure disorder 
claimed as a result of that same injury.  Under the 
circumstances, the Board is of the opinion that the veteran's 
current claim is, in fact, based on the factual basis as his 
previous claim, and, accordingly, must be considered on a 
'new and material' basis.  Boggs v. Peake, 520 F. 3d 1330 
(Fed. Cir. 2008). 

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2007).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002);  see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

The definition of new and material evidence was amended and 
codified at 38 C.F.R. § 3.156(a) (2007).  The revised version 
of 38 C.F.R. § 3.156 applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  In this case, the veteran filed 
a claim to reopen service connection for a seizure disorder 
prior to August 2001.  Thus, Board will apply the prior 
version of 38 C.F.R. § 3.156. 

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001). 
 
If new and material evidence is submitted, the claim will be 
reopened and adjudicated on the merits.  38 U.S.C.A. § 5108.  
"The Board does not have jurisdiction to consider [the 
previously adjudicated claim] unless new and material 
evidence is presented, and before the Board may reopen such a 
claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Board is neither required nor 
permitted to analyze the merits of a previously disallowed 
claim if new and material evidence has not been submitted.  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 
 
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

The RO originally denied service connection for residuals of 
a head injury incurred in a 1968 motor vehicle accident in an 
April 1970 rating decision.  The veteran was notified of the 
decision the next month.  He did not appeal.  Thus, the April 
1970 decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2006).  Therefore, new and material 
evidence is needed to reopen the claim. See 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the April 1970 rating 
decision consisted of a VA examination which included a 
neurological evaluation and service treatment records 
indicating that the veteran had been in the claimed May 1968 
car accident.  The neurological examination result was 
essentially normal; thus, the RO denied the veteran's claim 
as he had no current disability resulting from the head 
injury sustained during his May 1968 accident.

The evidence of record received since the April 1970 rating 
decision consists of various medical records diagnosing the 
veteran with a seizure disorder, the first of which being a 
January 1982 hospital discharge summary from the East Orange 
VAMC indicating that the veteran was taking dilantin, an 
anti-seizure medication.

After review, the Board finds that the standard for new and 
material evidence has been met.  

Thus, the evidence, by itself or when considered in 
conjunction with the evidence previously of record, relates 
to unestablished facts necessary to substantiate the 
veteran's claim, or raise a reasonable possibility of 
substantiating his claim.  Therefore, the Board finds that 
new and material evidence has been received and the claim for 
service connection for a seizure disorder is reopened.

The next consideration is whether the matter can be 
considered on the merits after reopening.  Review of the 
record reveals that the RO considered the matter on the 
merits.  As such, the Board may as well without prejudice to 
the veteran.  See Bernard, supra.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service treatment records reveal that he was a 
passenger in an auto accident in May 1968, during which the 
car rolled over.  The medical record indicates that the 
veteran had round, regular and equal pupils.  He had bleeding 
from his two middle upper teeth which appeared to be pushed 
backwards and down but were firm.  The examiner's impressions 
were a contusion to the maxilla and a fracture of the 
alvcolar ridge (teeth numbers 8 and 9).  There is no 
indication that the veteran suffered a concussion or any type 
of neurological trauma.  

An additional relevant service treatment record dated July 
1968 indicates that the veteran was hospitalized for four 
days and diagnosed with acute and chronic brain syndrome, 
secondary to acute and chronic alcohol ingestion.   The 
record indicates the veteran had had several hospitalizations 
directly related to his alcohol consumption.  The veteran 
indicated he had noticed recent memory lapses.  He also 
related that he drank about a fifth of whiskey a day and had 
been drinking heavily for at least the prior eight years.  
The Board notes that there is no indication of seizures 
during this hospitalization or residual neurological trauma 
from the aforementioned car accidence approximately two 
months prior. 

The Board notes that the veteran was afforded a VA medical 
examination during March 1970.  As mentioned previously, the 
veteran's neurological examination was essentially negative 
for abnormal findings.  The Board additionally notes that the 
veteran made no complaints of seizures either during the 
course of the examination or to support his claim for 
residuals of head trauma sustained in the May 1968 motor 
vehicle accident.

The first indication of seizures contained in the veteran's 
claims file is a post-service hospital discharge summary from 
Saint Elizabeth Hospital dated January 1982.  It indicates 
that the veteran had been brought in to the emergency room, 
unconscious.  The record indicates that he was a known 
alcoholic and had been beaten earlier on the day that he came 
in.  The examiner indicated that the veteran had been an 
inpatient in the alcohol rehabilitation program at the same 
hospital approximately ten days before and he had allegedly 
sustained a head injury during that admission.  He was 
subsequently transferred to the East Orange VAMC for 
treatment of alcoholism and was told that he had a linear 
skull fracture.  The veteran received a right 
frontotemporoparetal craniotomy; performed in order to 
evacuate an acute subdural hematoma.  The record additionally 
indicates that the veteran had been on dilantin, an anti-
seizure medication, and that he would stay on this 
medication.  

A Lyons VAMC hospital summary dated December 1982 indicated 
that the veteran had been admitted for chronic alcohol abuse.  
The record indicates that he was a passenger in an auto 
accident in 1979 during which he suffered a cerebral 
concussion and the loss of his upper teeth.  The record 
discusses the events surrounding the veteran's craniotomy, 
indicating that the veteran continued to have convulsions 
following this incident with his dilantin dosage being 
increased.  The veteran received a diagnosis of, among 
others, seizure disorder, traumatic.
Additional records from the East Orange VAMC during 1993-4 
indicate that the veteran continued having seizures.  A 
September 1993 treatment record indicates that the veteran 
had partial complex seizures and grand mal seizures since 
1982, the time of an accident.

A March 2002 VA examination indicates that the veteran 
continued to have one or two seizures a month without loss of 
consciousness but with impairment of mental alertness.  The 
veteran reported that he had a more than thirty year history 
of seizure disorder, with the onset being after he was in a 
motor vehicle accident in Vietnam in 1968.

To sum up, although the veteran has presented evidence of a 
current seizure disorder there is no objective evidence that 
the veteran's seizure disorder is a result of his in-service 
1968 motor vehicle accident.  There is no treatment for or 
complaint of a seizure disorder until approximately 14 years 
after service.  Additionally, the Board finds the veteran's 
1970 VA examination report to be highly probative.  The 
veteran currently contends that his seizures began during 
1968; however, his 1970 claim for benefits for residuals of 
the 1968 car accident neglected to mention the veteran having 
seizures.  Additionally, the veteran reported during 1993 
that his seizures began in 1982, of which two traumatic head 
injuries were documented.  Therefore, as there is no 
objective evidence of a relationship between the veteran's 
current seizure disorder and his active service, his claim 
for service connection must be denied. 

The Board acknowledges the veteran's current contentions that 
his seizure disorder is related to service.  The Board 
observes, however, that he, as a layperson, is not competent 
to provide probative medical evidence on a matter such as the 
diagnosis or etiology of a claimed medical condition.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   

Hepatitis C

The veteran alleged during his RO formal hearing that he 
contracted hepatitis C either from exposure to chemicals 
while in service or from inoculations received while in 
service given using air guns.  On the veteran's July 2001 
claim form, he indicated that he had been treated for 
hepatitis C at the East Orange VAMC from 1990 to 2000.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Board initially notes that service treatment records are 
negative for any evidence of hepatitis, jaundice, or liver 
problems.  

The Board notes that hepatitis C is a viral disease caused by 
the hepatitis C virus, usually following a blood transfusion 
or parenteral drug abuse.  See Dorland's Illustrated Medical 
Dictionary 837 (30th ed. 2003).  Therefore, the veteran could 
not have contracted a virus, spread by exposure to infected 
blood, from exposure to chemicals.

A medical record dated February 1974 from the Miami VAMC 
indicates that the veteran reported he had hepatitis.  He 
further related that he had been informed of this after 
giving blood.  The Board notes that the type of hepatitis was 
not specified.

The veteran was afforded a VA examination during December 
2001.  The veteran indicated at that time that he had been 
told in 1980 that he had hepatitis C when he tried to donate 
blood.  Testing conducted during April 2000 at the VA 
revealed that the veteran had hepatitis C.  The Board notes 
that medical records for the veteran are contained in the 
claims file from the 1970s to present.  However, the first 
objective indication of hepatitis C is the aforementioned 
April 2000 testing. 

The veteran was afforded an additional VA examination during 
August 2003, in the context of his aid and attendance claim.  
The veteran indicated at that time that he had been diagnosed 
with hepatitis B in 1974; but that he refused interferon at 
that time because of his cirrhosis of the liver.  The veteran 
denied other risk factors for hepatitis C; however, he 
indicated he had undergone a blood transfusion in 1982 at St. 
Elizabeth Hospital.  

The veteran was afforded an additional general medical VA 
examination during November 2004.  The veteran reported to 
the examiner that he had been diagnosed with hepatitis in 
1973.  He did not remember the exact time, but further 
indicated that a diagnosis of hepatitis C specifically was 
made during 1980.  The veteran also reported that he had 
received no treatment for hepatitis C symptomatology.  
Objective testing indicated the veteran was positive for 
hepatitis C, hepatitis A, and hepatitis B.  The examiner gave 
a diagnosis of hepatitis C, among other things.

The Board notes that the veteran's immunization record is 
contained in his claims file.  Although a multitude of 
immunizations are noted, there is no evidence that any of 
these were delivered via air gun.  

Additionally, the Board notes that, although the veteran 
gives various accounts concerning the diagnosis of his 
hepatitis C, objective evidence indicates the veteran was 
diagnosed more than thirty years after service.  The Board 
notes that the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability weighs against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

In summary, there is no evidence of hepatitis C in service or 
evidence of hepatitis C for many years following service, and 
the preponderance of the competent evidence is against a 
finding that his current hepatitis C is related to service.  
Thus, the claim for service connection is denied.

The Board acknowledges the veteran's contentions that his 
hepatitis C is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

New and material evidence has been received to reopen a claim 
for service connection for basal cell and squamous cell 
carcinomas of the face.

Entitlement to service connection for basal cell and squamous 
cell carcinomas of the face is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a seizure 
disorder.

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for hepatitis C is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


